September 26, 2008 ACTIVEPASSIVE FUNDS ActivePassive Large Cap Growth Fund ActivePassive Large Cap Value Fund ActivePassive Small/Mid Cap Growth Fund ActivePassive Small/Mid Cap Value Fund ActivePassive International Equity Fund ActivePassive Emerging Markets Equity Fund ActivePassive Global Bond Fund ActivePassive Intermediate Taxable Bond Fund ActivePassive High Yield Bond Fund ActivePassive Intermediate Municipal Bond Fund Each a series of Advisors Series Trust Class A Shares Supplement to the Prospectus Dated
